—Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered November 27, 1989, convicting defendant, after a jury trial, of three counts of robbery in the first degree, two count of robbery in the second degree and one count of criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 15 years to life imprisonment on each first degree robbery count, and 10 years to life imprisonment on each additional count, unanimously affirmed.
Defendant has not preserved his claim that the testimony of the complainant and the eyewitness about their conversations with defendant’s brother, who died before the trial was held, was inadmissible hearsay, and we decline to review in the interest of justice. Were we to review, we would find the claim to be without merit. The conversations, held just hours before the robbery, show that the brother learned that the complainant was carrying a lot of cash wrapped in blue paper, and betray the brother’s thought that the complainant might fall victim to an accident or mugging. Accordingly, the conversations were probative of defendant’s actions and knowledge, viz., robbing the complainant, but not the eyewitness or his brother, and were presented under the theory that his brother "tipped him off.”
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Carro, Milonas, Kupferman and Ross, JJ.